ORDER
PER CURIAM.
Defendant Freddie Mack appeals from his conviction, after a jury trial, for two counts of first degree assault, two counts of first degree robbery, and one count of armed criminal action. Defendant was sentenced to two consecutive terms of imprisonment of thirty years on the assault convictions, two concurrent terms of imprisonment of twenty years on the robbery offenses, and a consecutive term of life imprisonment on the armed criminal action conviction. The Points raised on appeal were not preserved in the trial court for appellate review and would therefore be reviewable only as “plain error” pursuant to Rule 30.20. We find that no manifest injustice nor miscarriage of justice has resulted therefrom. No jurisprudential purpose would be served by a written opinion. The judgment of the trial court is affirmed pursuant to Rule 30.25(b).